Exhibit 10.1

PREFERRED STOCK EXCHANGE AGREEMENT

This Preferred Stock Exchange Agreement (this “Agreement”) is made as of
December 28, 2012 by and between Institutional Financial Markets, Inc., a
corporation organized under the laws of the State of Maryland (the “Company”),
Cohen Bros. Financial, LLC (“Cohen”), and Daniel G. Cohen.

RECITALS:

WHEREAS, Cohen is the owner of an aggregate of Four Million Nine Hundred
Eighty-Three Thousand Five Hundred Fifty-Seven (4,983,557) shares of Series B
Voting Non-Convertible Preferred Stock of the Company (collectively, the “Series
B Shares”);

WHEREAS, Cohen desires to exchange (the “Exchange”) the Series B Shares for an
aggregate of Four Million Nine Hundred Eighty-Three Thousand Five Hundred
Fifty-Seven (4,983,557) newly issued shares of Series D Voting Non-Convertible
Preferred Stock of the Company (collectively, the “Series D Shares” and,
together with the Series B Shares, the “Shares”);

WHEREAS, the Shares have substantially identical rights, preferences, privileges
and restrictions other than with respect to the date upon which the Company has
an obligation to redeem the Shares, and accordingly, the terms of the Series D
Shares effectively serve as an amendment of the terms of the Series B Shares
solely with respect to the date upon which the Company has an obligation to
redeem the Series B Shares; and

WHEREAS, pursuant to this Agreement, Cohen and the Company desire to, among
other things, set forth the terms and conditions of the Exchange.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties to this Agreement,
intending to be legally bound, hereby agree as follows:

1. The Exchange. Cohen hereby assigns and conveys to the Company the Series B
Shares, free and clear of all liens, claims and encumbrances. On the date of
this Agreement, Cohen shall deliver to the Company the stock certificate
representing the Series B Shares. In exchange for the Series B Shares, the
Company shall issue and on the date of this Agreement the Series D Shares to
Cohen and shall deliver to Cohen the stock certificate representing the Series D
Shares. Cohen and the Company hereby acknowledge and agree that the Series D
Shares shall have all of the rights, preferences, privileges and restrictions
described in the Institutional Financial Markets, Inc. Articles Supplementary,
Series D Voting Non-Convertible Preferred Stock, and as described in the
Articles of Incorporation of the Company, as amended from time to time.
Immediately upon execution and delivery of this Agreement, each of the Series B
Shares shall be deemed cancelled in exchange for the Series D Shares.



--------------------------------------------------------------------------------

2. Representations and Warranties.

2.1 Representations and Warranties of Cohen. To induce the Company to enter into
the Exchange, Cohen hereby represents and warrants to the Company as follows:

(a) Cohen (i) is a limited liability company duly organized and validly existing
and in good standing under the laws of the State of Delaware, and (ii) has the
limited liability company power and authority to own its property and assets and
to transact the business in which it is engaged.

(b) Cohen has the limited liability company power to execute, deliver and carry
out the terms and provisions of this Agreement.

(c) Cohen is the sole owner of the Series B Shares and has good and marketable
title thereto, free and clear of all liens, claims and encumbrances whatsoever.

(d) This Agreement constitutes a legal, valid and binding obligation of Cohen,
enforceable against Cohen in accordance with its terms.

2.2 Representations and Warranties of the Company. To induce Cohen to enter into
the Exchange, the Company represents and warrants to Cohen as follows:

(a) The Company (i) is a corporation duly organized and validly existing and in
good standing under the laws of the State of Maryland, and (ii) has the
corporate power and authority to own its property and assets and to transact the
business in which it is engaged.

(b) The Series D Shares that are being issued by the Company to Cohen hereunder
have been duly authorized, and, upon the issuance of the Series D Shares to
Cohen in accordance with the terms and provisions of this Agreement, the Series
D Shares will be validly issued, fully paid and nonassessable.

(c) The Company has the corporate power to execute, deliver and carry out the
terms and provisions of this Agreement and to issue the Series D Shares to Cohen
hereunder, and the Company has taken all necessary corporate action to authorize
the Company’s execution, delivery and performance of this Agreement.

(d) This Agreement constitutes a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms.

3. Miscellaneous.

3.1 Deferral of Redemption Right. Each of Cohen and Daniel G. Cohen, for itself
and himself and each of their respective affiliates, agrees to exercise the
redemption right set forth in Section 12.2 of the Amended and Restated Limited
Liability Company Agreement of IFMI, LLC no earlier than December 31, 2013.

 

2



--------------------------------------------------------------------------------

3.2 Descriptive Headings. The descriptive headings herein are inserted for
convenience only and are not intended to be part of or to affect the meaning or
interpretation of this Agreement.

3.3 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which, together, shall
constitute one and the same agreement. Facsimile or electronically transmitted
signature pages shall be deemed an original for purposes of this Agreement.

3.4 Entire Agreement. This Agreement constitutes the entire agreement and
supersede all prior agreements and understandings, both written and oral,
between the parties hereto with respect to the subject matter hereof.

3.5 Interpretation. In the event of an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party hereto by virtue of the authorship of any provisions of
this Agreement.

3.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the successors and assigns of the parties hereto.

3.7 Severability. If any provisions of this Agreement shall be held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provision hereof.

3.8 Governing Law. The validity, interpretation and enforcement of this
Agreement and any dispute arising out of the relationship between the parties
hereto, whether in contract, tort, equity or otherwise, shall be governed by the
laws of the State of New York, but excluding any principles of conflicts of law
or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of New York.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Preferred Stock Exchange
Agreement on the day and year first above-written.

 

INSTITUTIONAL FINANCIAL MARKETS, INC. By:  

/s/ Joseph W. Pooler, Jr.

Name:   Joseph W. Pooler, Jr. Title:   Executive Vice President, Chief Financial
Officer and Treasurer COHEN BROS. FINANCIAL, LLC By:  

/s/ Daniel G. Cohen

Name:   Daniel G. Cohen Title:   Sole Member

/s/ Daniel G. Cohen

Daniel G. Cohen